DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“measurement part…”  in claims 1-3, 9, 10 and 17. 
“control part…”  in claims 1, 7, 8, 16 and 20. 
“motor part…”  in claim 1. 
“power supply part…”  in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claims 22 and 23 states, “wherein a stiffness of the crank is determined by the following Equation….”, however the equations in claims 22 and 23 are an expression of Smotor, which determines the voltage or current applied to a motor instead the stiffness of the crank.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOMOYUKI et al. (JP2012162174A, hereinafter TOMOYUKI, already of record from IDS). See paragraph numbers from the attached translations. 
	Regarding claim 1, TOMOYUKI teaches a power assisted driving system comprising:
a measurement part configured to measure an operation state of a crank (See at least TOMOYUKI: Para. 0029);
a control part configured to determine a voltage or current necessary for power supplementing on the basis of a measured value of the measurement part (See at least TOMOYUKI: Para. 0030);
a motor part to which the voltage or current is applied to supply driving power (See at least TOMOYUKI: Para. 0029); and
a power supply part configured to supply electric power to components except itself (See at least TOMOYUKI: Para. 0029).

	Regarding claim 2, TOMOYUKI teaches the power assisted driving system of claim 1. TOMOYUKI further teaches:
wherein the measurement part measures both an angle and a torque of the crank provided in a hybrid system (See at least TOMOYUKI: Para. 0029).

	Regarding claim 3, TOMOYUKI teaches the power assisted driving system of claim 2. TOMOYUKI further teaches:
wherein the measurement part includes at least one among a crank torque sensor, a pedal force sensor, and a pressure sensor (See at least TOMOYUKI: Para. 0029).

	Regarding claim 4, TOMOYUKI teaches the power assisted driving system of claim 3. TOMOYUKI further teaches:
wherein the crank torque sensor is installed on a frame or the crank of the hybrid system (See at least TOMOYUKI: Fig. 1 and 2).

	Regarding claim 5, TOMOYUKI teaches the power assisted driving system of claim 4. TOMOYUKI further teaches:
wherein, in a case in which the crank torque sensor is installed on the frame, the crank torque sensor is installed at one location among locations by which the crank passes while rotating (See at least TOMOYUKI: Fig. 1 and 2).

	Regarding claim 6, TOMOYUKI teaches the power assisted driving system of claim 2. TOMOYUKI further teaches:
further comprising a storage part configured to store the torque of the crank according to the angle of the crank (See at least TOMOYUKI: Para. 0052).

	Regarding claim 8, TOMOYUKI teaches the power assisted driving system of claim 2. TOMOYUKI further teaches:
wherein the control part determines the voltage or current applied to a motor by using the following Equation 1: 
(In Equation 1, Smotor is a voltage or current applied to the motor, f(Θcrank) is a crank torque corresponding to a crank angle, k is a proportional constant and a value set to reduce a rapid change of a torque (changeable during travel), Θ is a present angle of the crank, and Φ is a phase lag angle and a value for increasing energy efficiency (changeable during travel)) (See at least TOMOYUKI: Fig. 5; Para. 0042-0059).

	Regarding claim 9, TOMOYUKI teaches the power assisted driving system of claim 2. TOMOYUKI further teaches:
wherein: a power transmission part is rotatable and connected to the crank (See at least TOMOYUKI: Fig. 1; Para. 0028); and
the measurement part measures a torque applied to the crank from a force applied to the power transmission part (See at least TOMOYUKI: Para. 0029).

	Regarding claim 10, TOMOYUKI teaches the power assisted driving system of claim 9. TOMOYUKI further teaches:
wherein the measurement part calculates a torque of a shaft of the crank by switching a vertical force component and a horizontal force component applied to the power transmission part to a tangential force component and a normal force component applied to the crank (See at least TOMOYUKI: Fig. 1; Para. 0028, 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TOMOYUKI in view of TAKUMA et al. (JP 2011168241 A, hereinafter TAKUMA, already record of IDS).
Regarding claim 7, TOMOYUKI teaches the power assisted driving system of claim 2.
Yet, TOMOYUKI does not explicitly teach:
wherein the control part selects a control variable according to a travel situation to reduce a rapid change in torque applied to the crank and determines the voltage or current necessary for virtual stroke actuation by considering the control variable.
However, in the same field of endeavor, TAKUMA teaches:
wherein the control part selects a control variable according to a travel situation to reduce a rapid change in torque applied to the crank and determines the voltage or current necessary for virtual stroke actuation by considering the control variable (See at least TAKUMA: Abstract; Claim 1).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power assisted driving system of TOMOYUKI, to incorporate considering the control variable, as taught by TAKUMA, for the benefit of reducing excessive physical burden (see at least TAKUMA: Para. 0008).

Allowable Subject Matter
Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 discloses “wherein the control part determines a value of the voltage or current value on the basis of a stiffness of the crank”.
The closest prior art of record is TOMOYUKI. Another closest prior art of record is TAKUMA.
In regards to claim 16, TOMOYUKI taken either individually or in combination with TAKUMA fails to teach or render obvious an apparatus for disclosing: “wherein the control part determines a value of the voltage or current value on the basis of a stiffness of the crank”.
Claim 17-23 are objected as being dependent claims to the previously objected claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663